962 F.2d 996
34 ERC 1752
The STATE OF OKLAHOMA, Oklahoma Scenic Rivers Commission andPollution Control Coordinating Board, Save the IllinoisRiver (STIR), a non-profit corporation of the State ofOklahoma, City of Fayetteville, Arkansas, the Beaver WaterDistrict, State of Arkansas, Arkansas Department ofPollution Control and Ecology, Petitioners,v.ENVIRONMENTAL PROTECTION AGENCY, Respondent,Oklahoma Wildlife Federation, Intervenor.
Nos. 89-9503, 89-9507 and 89-9516.
United States Court of Appeals,Tenth Circuit.
April 27, 1992.

On reversal from the United States Supreme Court (Supreme Court Nos. 90-1262 and 90-1266).
Before ANDERSON and BRORBY, Circuit Judges, and THEIS,* District Judge.
BRORBY, Circuit Judge.


1
We originally decided this case in an opinion found at 908 F.2d 595 (10th Cir.1990), in which this court construed the Clean Water Act as prohibiting any discharge of effluent that would reach waters already in violation of existing water quality standards.


2
The Supreme Court granted certiorari and in an opinion issued February 26, 1992, reversed the decision of this court.  --- U.S. ----, 112 S.Ct. 1046, 117 L.Ed.2d 239 (1992).


3
We therefore AFFIRM the decision of the Environmental Protection Agency and REMAND this case to the Environmental Protection Agency.



*
 The Honorable Frank G. Theis, Senior United States District Judge for the District of Kansas, sitting by designation